DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 10/27/2022 has been entered.  Claims 1-13 remain pending with claims 7-13 withdrawn as being non-elected. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fastening mechanism in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Applicant’s specification defines the fastening mechanism as a clip, hook or adhesive fastener.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buettner US 6138882 (hereinafter Buettner).
Re. Cl. 1, Buettner discloses: A device (Fig. 4) for attaching with a perforated pole (see Fig. 4, the device is capable of attaching with a perforate pole in the same manner as attached to 4 in Figs. 1-3), the device comprising: a flexible strap (6, Fig. 4) with a fastening mechanism (8, 9 and 11 Fig. 4), the fastening mechanism configured to fasten one portion of the flexible strap with a second portion of the flexible strap (see Fig. 4, fastening 9 and 11 together) to secure the flexible strap around the perforated pole (see Fig. 1-4, the flexible strap is capable of being secured around a perforated pole in the same manner as secured to 4); and a peg (7, Fig. 4) secured with an interior side of the flexible strap on a first end (see Fig. 4) and protruding from the flexible strap at a substantially perpendicularly direction (see Fig. 4, perpendicular from the strap from left to-right) into a perforation in the perforated pole (see Fig. 4, the peg is capable of being inserted into a perforation in a pole).
Re. Cl. 2, Buettner discloses: an accessory (5, Fig. 4) attached with the flexible strap (see Fig. 4).
Re. Cl. 3, Buettner discloses: the accessory is one or more of a cup holder, pouch, pocket, hook, strap (see Fig. 4, 5 is a strap), holder, or water dispenser.
Re. Cl. 4, Buettner discloses: the fastening mechanism is a fabric adhesive material (hook and loop fastener, Col. 3, Lines 45-50).
Re. Cl. 5, Buettner discloses: the peg is threaded, barbed or smooth (see Fig. 4, the peg is shown as smooth).
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollock US 5082220 (hereinafter Pollock).
Re. Cl. 1, Pollock discloses: A device (Fig. 2) for attaching with a perforated pole (see Fig. 1, the device is capable of attaching with a perforate pole in a similar manner as shown attaching to 14), the device comprising: a flexible strap (28, Fig. 28) with a fastening mechanism (29 and 30, Fig. 2), the fastening mechanism configured to fasten one portion of the flexible strap with a second portion of the flexible strap (see Fig. 2) to secure the flexible strap around the perforated pole (see Fig. 1, the flexible strap is capable of being secured around a perforated pole in the same manner as secured to 14); and a peg (44 Fig. 3-4) secured with an interior side of the flexible strap on a first end (see Fig. 4, the peg is secured with an interior side of the strap 28’ as having 42 trapped between exterior side 28 and interior side 28’; further, taking another interpretation, the strap is capable of being reversed from the configuration shown in Fig. 2, so that the peg protrudes inwards due to the flexible material comprising the strap) and protruding from the flexible strap at a substantially perpendicularly direction (see Fig. 4, perpendicular from the strap) into a perforation in the perforated pole (see Fig. 4, the peg is capable of being inserted into a perforation in a pole due to the flexible nature of the strap).
Re. Cl. 6, Pollock discloses: the peg includes a base portion of a larger diameter (42, Fig. 4) which is secured within at least two layers of fabric of the flexible strap (see 28 and 28’ Fig. 4).  
Response to Arguments
Applicant's arguments filed 10/27/2022 with reference to the Pollock reference have been fully considered but they are not persuasive. Applicant’s argument that the amendment better defines the structure of Applicant’s invention to overcome the Pollock reference has been considered but is not persuasive.  Applicant’s claim specifies that the “peg secured with an interior side of the flexible strap” which merely requires the peg to be secured with an interior side not that the peg projects interiorly from the strap as argued.  It is the Examiner’s position that the way the claim is currently written still reads on Pollock as explained above. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s argument has been considered but is not persuasive in the Examiner’s position.
In response to applicant's argument that Pollock does not disclose that the strap and peg are used with a perforated pole, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, Applicant’s argument has been considered but is not persuasive since it does not refer to a specific structure missing from the prior art. 
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reinhart US 2005/0065000 and Tebeau US 5862927 disclose other strap configurations which are pertinent to Applicant's claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632